DETAILED ACTION
This action is responsive to Applicant’s response filed 6/16/2022.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
IN THE CLAIMS:
3. (Currently Amended) The storage device of claim 1[[2]], wherein the control logic reboots the memory when the temperature of the memory is higher than or equal to a reboot temperature and outputs a reboot signal in response to the command, and the reboot temperature is higher than the throttling temperature.
 
Allowable Subject Matter
Claims 1, 3, 5-10, 12-15, 17-19, 21, and 24-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 6/16/2022 which further clarified the subject matter of claims 1, 12, and 21, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a storage device and method for managing the thermal throttling of the storage device; as disclosed by the following claimed subject matter of independent claim 1:

A storage device, comprising: 
a memory; 
a memory controller which transmits a command to the memory; and
a storage device temperature sensor which measures a temperature of the storage device, 
wherein the memory comprises: 
at least one memory cell array; 
a memory temperature sensor which measures a temperature of the memory and is different from the storage device temperature sensor; and 
a control logic which outputs a busy signal or a ready signal in response to the command, 
wherein while operating in a thermal throttling mode, the control logic receives the temperature of the memory from the memory temperature sensor in response to the control logic receiving the command, determines whether the temperature of the memory is lower than or equal to a throttling temperature at a time when the command is provided to the memory, and performs a command operation according to the command on the memory cell array Page 2 of 24when the temperature of the memory is lower than or equal to the throttling temperature, and 
 while not operating in the thermal throttling mode, the control logic does not receive the temperature of the memory from the memory temperature sensor and perform the command operation according to the command on the memory cell array regardless of the temperature of the memory.

Independent claims 12 and 21 are also distinct from the prior art for the same reason, dependent claims 3, 5-10, 13-15, 17-19, and 24-27 are directly dependent from claims 1, 12, and 21 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184